Citation Nr: 0915481	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to a compensable disability rating for 
service-connected right ear hearing loss.
  

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1967 to June 1971, in the Army National Guard 
from May 18, 2001 to May 20, 2001, and the Army from May 2004 
to September 2005.  Service in Southwest Asia is indicated by 
the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which, in part, denied the 
Veteran's claim of entitlement to service connection for a 
left knee disability.  The Veteran disagreed with the RO's 
decision and perfected an appeal as to that issue.  

Additionally, the RO granted the Veteran's claim of 
entitlement to service connection for right ear hearing loss 
in the above mentioned December 2006 rating decision, and 
assigned a noncompensable (zero percent) disability rating.  
The Veteran disagreed with the RO's initially assigned 
disability rating, and subsequently perfected an appeal as to 
that issue as well.

In its December 2006 rating decision, the RO also granted the 
Veteran's claim of entitlement to service connection for 
tinnitus, and assigned a 10 percent disability rating.  
Additionally, the RO denied the Veteran's claim of 
entitlement to service connection for left ear hearing loss.  
To the Board's knowledge, the Veteran has not disagreed with 
these assessments.  Accordingly, the issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
Veteran had a left knee disability prior to his entry into 
active duty in May 2004.

2.  The medical evidence of record shows that the Veteran's 
left knee disability increased in severity during his active 
duty service from 2004 to 2005.  

3.  Clear and unmistakable evidence does not establish that 
the increase in the Veteran's left knee disability is due to 
the natural progress of the pre-existing disability.   

4.  The competent medical evidence of record indicates that 
the Veteran's service-connected right ear hearing loss is 
currently manifested by an average pure tone threshold of 
32.5 to 40 decibels in the right ear, with speech recognition 
ability of 100 percent.

5.  The evidence does not show that the Veteran's service-
connected right ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a left knee disability was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2008).

2.  The criteria for a compensable disability rating for 
service-connected right ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left knee 
disability and a higher initial rating for his service-
connected right ear hearing loss disability.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The issues on appeal will then be analyzed and a 
decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated July 26, 2006, which informed him 
that the evidence must show a "relationship between your 
disability and an injury, disease, or event in military 
service."  The July 26, 2006, VCAA letter also informed the 
Veteran of the evidentiary requirements to substantiate 
claims for an increased disability rating, which will be 
further discussed below.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the July 2006 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers 
and the Social Security Administration.  The letter indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claim.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The July 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the July 2006 VCAA letter, page 3.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the July 2006 letter 
from the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran has not been furnished 
with notice as outlined by Vazquez-Flores v. Peake.   
However, the present case involves an appeal of the initial 
disability evaluation assigned for the Veteran's right ear 
hearing loss.  With respect to appeals of initially assigned 
disability ratings such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.          See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007);    see also Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, VA and private outpatient treatment 
records, and afforded the Veteran VA examinations in October 
2006 and January 2009.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  The Veteran has declined the option of a 
personal hearing.  

Accordingly, the Board will proceed to a decision.


Service Connection for Left Knee Disability 

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002);         38 
C.F.R. § 3.303 (2008).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.       See 38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2008). 
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.           See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case, the Veteran contends that he injured his 
left knee after falling and twisting it while serving on 
active duty in Afghanistan in 2004.  It is undisputed that 
the Veteran currently has a left knee disability.  
Specifically, the October 2006 VA examiner diagnosed the 
Veteran's current disability as a "[t]orn medial meniscus 
with internal derangement, left knee."  See the October 2006 
VA examiner's report, page 2.  

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the Veteran had a left knee disability which pre-existed 
his military service. Specifically, the Veteran's 1998 
hospital treatment reports indicate that the Veteran fell on 
his knee while working as a postal worker in August 1998.  
See the September 15, 1998 private treatment record of Dr. 
S.E.D.  While an MRI taken on September 21, 1998 indicated 
findings "compatible with either a severe strain or partial 
tear of the ACL," a subsequent treatment report from January 
1999 indicated that the Veteran's ACL was totally intact.  
See the Veteran's September 21, 1998 MRI report; see also the 
January 12, 1999 private treatment report of Dr. S.E.D.  

The Veteran's November 2003 entrance examination indicated a 
"normal" evaluation of the Veteran's lower extremities.  
However, on his Report of Medical History, the Veteran 
indicated that he experienced past knee trouble.                     
See the November 1, 2003 entrance examination report and 
Report of Medical History.  Crucially, the entrance examiner 
noted "arthritis" in the left knee upon entry into active 
duty military service.  See the November 11, 2003 Report of 
Medical History, page 3.  Since this disability was noted 
upon enlistment examination, the statutory presumption of 
soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  The Veteran has not disputed that a left knee 
disability preceded his enlistment into military service.  

Accordingly, the presumption of soundness on enlistment has 
been rebutted.



If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  Thus, the Board will move on to a discussion of 
aggravation.

A pre-existing disability will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008).  After a through 
review of the record, the Board finds that the competent 
medical evidence demonstrates that the Veteran's left knee 
disability was permanently worsened beyond the natural 
progression of the disability due to his active military 
service.

As noted above, the Veteran argues that he fell and twisted 
his left knee while serving on active duty in Afghanistan in 
2004.  See the Veteran's October 2006 VA examiner's report; 
see also the Veteran's January 2007 NOD.  The Veteran claims 
that he was examined in Afghanistan and given a rubber knee 
brace.                     See the Veteran's January 2007 
NOD.  

The Board recognizes that the Veteran's recent service 
treatment records do not document treatment for a specific 
left knee injury in service.  However, upon his return from 
Afghanistan, service treatment records from August 2005 do 
indicate that the Veteran reported that his overall health is 
worse, and that since his last physical examination, he had 
been seen by a health care provider for his knees.                  
See the Veteran's August 3, 2005 Post Deployment Health 
Assessment.  The treating physician specifically noted on the 
2005 examination report that the Veteran reported that his 
left knee got worse, and the Veteran had a "history of ACL 
repair.  Pain in knee got worse during deployment.  Also 
planning on going to VA/civilian M.D."  See id.  

The Board notes that the Veteran is a veteran of combat.  His 
VA outpatient treatment records indicate that the Veteran 
served in the combat theater of Afghanistan, and his dates of 
combat were July 13, 2004 to July 28, 2005.            See 
the Veteran's August 25, 2005 VA outpatient treatment report.  
Additionally, the Veteran's DD-214 indicates the Veteran was 
awarded the Combat Action Badge.  While the Veteran does not 
specifically allege that he fell on his knee while 
participating in active combat, resolving all benefit of the 
doubt in favor of the Veteran, the Board finds his statements 
to be credible based on his documented service in a combat 
theater, and his in-service complaints of aggravation to his 
left knee.  See 38 U.S.C.A. §§ 1154, 5107 (West 2002).

Further, the medical evidence of record also suggests that 
the Veteran's pre-existing knee injury was aggravated by his 
active duty service.  In particular, a November 2005 VA 
outpatient treatment record indicates that the Veteran has an 
"[e]xtensive tear of the posterior horn of the medial 
meniscus extending into the meniscal body   . . . ," a 
"[f]ree edge tear of the body and posterior horn of the 
lateral meniscus," and a "[l]ow grade MCL sprain" and "ACL 
ganglion."  See the November 2, 2005 VA outpatient treatment 
report.  This current diagnosis marks a crucial change in the 
level of the Veteran's left knee disability from his pre-
service diagnosis of "arthritis," which was noted upon his 
entrance into active duty service.

Indeed, the October 2006 VA examiner specifically noted that 
"this patient had a twisting injury to the left knee while 
on duty in Afghanistan.  This has resulted in a torn medial 
meniscus identified on MRI . . . .  [T]his patient's knee 
pain is directly related to his injury sustained while active 
duty in Afghanistan."  See the October 2006 VA examiner's 
report, page 2.  

The Board recognizes that the VA examiner's medical opinion 
is based on the Veteran's self-reported history.  Generally, 
these opinions lack probative value.    See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].
However, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal, 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  In this case, the 
Board has already noted above that it finds the Veteran's 
assertions credible with respect to his reported left knee 
injury in 2004.  Additionally, no evidence of record 
contradicts the history provided by the Veteran.  The Board 
therefore finds that the October 2006 VA examiner's opinion 
linking the Veteran's in-service fall to his present knee 
disability to be probative, favoring the Veteran's claim.

Pertinently, a November 2005 VA outpatient treatment record 
notes that the Veteran's left knee pain is "potentially . . 
. exacerbated by service while on active duty or in the 
combat theater of operation."  See the November 2, 2005 VA 
outpatient treatment report.  

It is clear that the Veteran complained of worsening knee 
pain during service.  Additionally, the Veteran's current 
meniscus tear was not noted on his entrance examination 
report, but was noted on an outpatient treatment report just 
one month following his separation from service.  Moreover, 
the Veteran made no significant delay in filing a claim for 
service connection and seeking medical treatment for his knee 
disability.  Just as a veteran's delay in asserting a claim 
can work to his disadvantage, the Board believes that the 
Veteran's immediate filing of a claim lends support to his 
claim.

Accordingly, resolving all doubt in favor of the Veteran, the 
Board finds that the evidence of record demonstrates that the 
Veteran had a pre-existing knee disability which worsened 
during his active duty military service.  Additionally, clear 
and unmistakable evidence showing that the Veteran's current 
"extensive tear" of the medial meniscus resulted from the 
natural progression of his disability does not exist.  
Therefore, the Board concludes that a grant of service 
connection for a left knee disability is warranted based on 
in-service aggravation of a pre-existing knee injury.

Higher Rating for Right Ear Hearing Loss Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

If impaired hearing is service-connected in only one ear [as 
in this case], in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of "I."      See 38 C.F.R. § 4.85 (2008).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

The Veteran's right ear hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008) [hearing 
impairment].  Diagnostic Code 6100 is deemed by the Board to 
be the most appropriate, primarily because it pertains 
specifically to the disability at issue (hearing loss).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 6100.

Applying the findings of the October 2006 and January 2009 VA 
audiological examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable right ear hearing loss evaluation at this 
time.  

On the authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
45

The veteran's right ear manifested an average pure tone 
threshold of 32.5 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  

A January 2009 VA audiological evaluation revealed a slight 
worsening in hearing acuity with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
55

At the time of the January 2009 VA examination, the Veteran's 
right ear manifested an average puretone threshold of 40 
decibels, and speech discrimination of 100 percent.  See the 
January 2009 VA examiner's report, page 2.  

Applying the foregoing audiological evaluations to 38 C.F.R. 
§ 4.85, Table VI, reveals Level I hearing impairment in the 
right ear in both October 2006 and January 2009.  

As noted above, the Veteran is not service-connected for left 
ear hearing loss.  Under 38 C.F.R. § 4.85, for the purpose of 
determining the percentage evaluation of the Veteran's 
service-connected right ear hearing impairment, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of "I."

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a left and right ear with respective Level 
I hearing loss, a noncompensable (zero percent) disability 
rating is assigned.  

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the October 2006 VA examination none of the 
four specified frequencies in the right ear was 55 or more.  
Similarly, at the time of the January 2009 VA examination 
only one of the four specified frequencies in the right ear 
was 55 dB or more.  Therefore, 38 C.F.R. § 4.86(a) is not 
applicable.  With respect to the application of 38 C.F.R. § 
4.86(b), the Veteran's hearing tests do not show a result of 
70 dB or more at 2000 Hz for the right ear.  Therefore, 38 
C.F.R. § 4.86(b) is also not applicable.  The Veteran's 
pattern of hearing impairment is not an exceptional one based 
on the October 2006 and January 2009 audiometric 
examinations.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's right 
ear hearing loss has been service-connected.  However, as 
explained above, the outcome of this issue is determined by 
the audiology results. 
See Lendenmann, supra. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, October 18, 2005.  The medical evidence of record 
[in particular the Veteran's two VA audiological examinations 
in October 2006 and January 2009], shows that throughout the 
appeal period the Veteran's hearing, while showing an 
increase in average pure tone threshold impairment from 2006 
to 2009, has not evidenced symptomatology warranting a 
disability rating other than the currently-assigned zero 
percent.  It is important to note that speech recognition has 
remained at 100 percent during the course of the appeal.  
Accordingly, staged ratings are not applicable.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular consideration remains unwarranted 
as the third Thun criterion is not met.  Specifically, there 
is no showing of marked interference with employment or 
frequent periods of hospitalization.  With respect to 
hospitalization, there has been none for service-connected 
right ear hearing loss.  Additionally, there is no evidence 
of record that there has been any marked interference in the 
Veteran's employment due to service-connected right ear 
hearing loss.  The Veteran reported no interference with 
employment due to hearing loss during his VA audiological 
examinations, and the examiners similarly did not identify 
any such interference.  See the January 2006 VA examiner's 
report, page 2.  Finally, there is no competent medical 
evidence of an exceptional or unusual clinical presentation 
with regards to the Veteran's hearing loss.  The Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected right ear hearing 
loss are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


